DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Sep. 20, 2022, the applicants have elected compound 1 (disclosed on page 90 of specification) without traverse for further prosecution.
3. Claims 1-20 are pending in the application. Claim 5 is withdrawn from further consideration as being directed to non-elected subject matter.

Claim Rejections - 35 USC § 112
4. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claims 1-12 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no written description for preparing and using instant compounds of formula 1-1 where variables A20 and A30 represent every known C5-C30 carbocyclic group or C1-C30 heterocyclic group in the art and M represents every known metal in the art. The only written description for preparing instant compounds of formula 1-1 is where M represents Pt and variables A20 and A30 represent phenyl groups (see metal complexes on pages 46-56 of specification). The applicants are reminded that C1 heterocyclic groups do not even exist in the art.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7. Claims 1-4, 6-12 and 14-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hang (CN 109748938 A, cited on applicant’s form 1449).
Hang discloses Platinum complexes and light-emitting devices comprising these platinum complexes 46-75 disclosed on pages 7-8, 16-17 and 25-26 by Hang anticipate the instant claims when variables R1, R3 and R5 represent alkyl group or variables R1 and R5 represent alkyl group in the instant compounds of formula 1-1.

Claim Rejections - 35 USC § 103
8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hang (CN 109748938 A, cited on applicant’s form 1449).
Hang discloses Platinum complexes and light-emitting devices comprising these platinum complexes 46-75 disclosed on pages 7-8, 16-17 and 25-26 by Hang meet all the instant claims except that variables R1, R3 and R5 represent alkyl group instead of H or variables R1 and R5 represent alkyl group instead of H and variables R4 and R43 represent H instead of tert. butyl group in the instant compounds of formula 1-1. However, the generic teachings of Hang suggest this interchangeability between H and various alkyl groups for these variables R1-R5 and R43 (see english translation enclosed) of CN 109748938 A. Therefore, it would have been obvious to one skilled in the art to prepare instant platinum metal complexes without affecting their utility of using these platinum complexes in light-emitting devices with reasonable expectation of success.

                             IMPROPER      MARKUSH       GROUP
11. Claims 1-12 and 14-20 are rejected under doctrine of Improper Markush Grouping since the instant compounds of formula 1-1 lack a common core. In the instant compounds of formula 1-1, the values of variables X11-X14, M, T1, T2, R20 and R30 are critical for the common core of these compounds.
.
12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                          /CHARANJIT AULAKH/                                          Primary Examiner, Art Unit 1625